DETAILED ACTION
This action is in response to the amendment dated 11/19/2020.  Claims 1, 10, 12, 13 and 15 are currently amended.  Claim 9 has been canceled.  No claims have been newly added.  Presently, claims 1-8 and 10-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/21/2018.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-8 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a valve arrangement for a shock absorber having a main valve seat member that is movable between a first compression stroke position and a second rebound stroke position so that, during the compression stroke, the main fluid flow is restricted at a first restriction and a cooperating serially arranged second restriction, and, during the rebound stroke, the main fluid flow is restricted at a third restriction, an orifice of the first restriction and an orifice of the second restriction is controlled by the axial position of the main valve member relative the valve housing and wherein at least one of said valve housing and 
Claims 2-8 and 10-15, which depend from claim 1 either directly or indirectly, are allowable for including the indicated allowed subject matter of claim 1.
Regarding claim 16, the prior art of record does not disclose or suggest wherein at least one of said valve housing and said movable main valve seat member further comprises a geometrically defined circumferential aperture having a radial inner wall and a radial outer wall, wherein the radial inner wall forms a part of the first restriction and the radial outer wall forms a part of the second restriction in combination with the movable valve seat member is sizes and adapted to cooperate with the radial inner wall and radial outer wall of the circumferential groove in combination with the other limitations of the claim.
Regarding claim 17, the prior art of record does not disclose or suggest wherein at least one of said valve housing and said movable main valve seat member further comprises a geometrically defined circumferential aperture having a radial inner wall and wherein the movable valve member is a washer or shim closing an upper portion of the circumferential aperture in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA/CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753